Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 4, 2018

                                     No. 04-18-00040-CV

                                   Eldo E. FREZZA, M.D.,
                                          Appellant

                                               v.

                                       Melissa FLORES,
                                           Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVB000655D1
                          Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
        Appellant’s motion for en banc reconsideration, if any, is due on or before December 21,
2018.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court